Case 8:19-cv-01784-TPB-AAS Document 10 Filed 10/18/19 Page 1 of 2 PageID 53



                    UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF FLORIDA


  MATTHEW PITTARD; and                     Case No.: 8:19-CV-1784-TPB-AAS
  MATTHEW ALLENDE,

  Plaintiffs,

                v.

  H.E. SHEIKH KHALID BIN HAMAD BIN KHALIFA AL THANI;
  GEO STRATEGIC DEFENSE SOLUTIONS, LLC; and
  KH HOLDING, LLC,

  Defendants.

                       NOTICE OF SCRIVENER’S ERROR

         Plaintiffs MATTHEW PITTARD and MATTHEW ALLENDE, by and

  through counsel, file this Notice of Scrivener’s Error and state the following:

         On page one of the Complaint (Doc. 1), Plaintiffs’ scrivener’s error states

  the title “Sheik,” which should instead read “Sheikh,” when referring to the

  royal title of Defendant Khalid bin Hamad bin Khalifa Al Thani. The remainder

  of the Complaint correctly spells “Sheikh.” The Summons correctly spells

  “Sheikh” (Doc. 7).

                                                           Respectfully submitted,

                                                          /s/Rebecca L. Castaneda
                                                           Rebecca L. Castaneda
                                                        Florida Bar No. 1007926
                                                       The Castaneda Law Firm
                                                        506 N. Armenia Avenue
                                                     Tampa, Florida 33609-1703
                                                                  (813) 708-8864
                                               rc@attorneyrebeccacastaneda.com
                                          1
Case 8:19-cv-01784-TPB-AAS Document 10 Filed 10/18/19 Page 2 of 2 PageID 54




                     CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the forgoing has been

  electronically filed on October 18, 2019 with the Clerk of the Court using the

  CM/ECF system.

                                                        Respectfully submitted,

                                                        /s/Rebecca L. Castaneda
                                                         Rebecca L. Castaneda
                                                      Florida Bar No. 1007926
                                                     The Castaneda Law Firm
                                                      506 N. Armenia Avenue
                                                   Tampa, Florida 33609-1703
                                                                (813) 708-8864
                                             rc@attorneyrebeccacastaneda.com




                                        2
